PCIJ_AB_64_MinoritySchoolsAlbania_LNC_NA_1935-04-06_ADV_01_NA_01_FR.txt. 24

OPINION INDIVIDUELLE DE SIR CECIL HURST,
DU COMTE ROSTWOROWSKI ET DE M. NEGULESCO

[Traduction.]

Les soussignés ne sont pas en mesure de se rallier à l'avis
rendu par la Cour. Ils n’entrevoient pas de motif approprié qui
permette de considérer que la suppression des écoles privées,
effectuée en Albanie en vertu des articles 206 et 207 de la
Constitution de 1933, ne soit pas conforme à la Déclaration

jalbanaise du 2 octobre 1921.

La question posée à la Cour est conçue en termes tels que la
réponse à cette question dépend nécessairement de l’interpréta-
tion à donner au premier alinéa de l’article 5 de la Déclaration,
mais on doit procéder à cette interprétation en tenant dûment
compte du contenu de la Déclaration dans son ensemble, ainsi
que de l'esprit aussi bien que de la lettre de l’article 5, alinéa 1.

Le premier alinéa de l’article 5 de la Déclaration se compose
de deux phrases. La première dispose que les ressortissants
albanais appartenant à des minorités de race, de religion ou de
langue, jouiront du même traitement et des mêmes garanties en
droit et en fait que les autres ressortissants albanais. La seconde
phrase prévoit qu’« ils [les membres de la minorité] auront
notamment un droit égal à maintenir, diriger et contrôler à
leurs frais ou à créer à l’avenir des institutions charitables, reli-
gieuses ou sociales, des écoles et autres établissements d’éduca-
tion, avec le droit d’y faire librement usage de leur propre
langue et d’y exercer librement leur religion ».

L'interprétation de l'alinéa est claire et simple. La première
phrase dispose que le traitement et les garanties doivent être

_— les mêmes pour les membres de la minorité que pour les autres
ressortissants albanais. La seconde phrase prévoit qu’à certains
égards, qui y sont spécifiés, les membres de la minorité doivent
avoir un droit égal. Les deux phrases sont liées par le mot
« notamment ». Ce mot indique que la seconde phrase énonce
une application particulière du principe posé dans la première.
Vu que les droits des deux catégories, en vertu de la pre-
mière phrase, doivent être les mêmes, le droit égal prévu dans la
seconde phrase doit faire ressortir l'égalité entre les deux mêmes
catégories, c’est-à-dire les membres de la minorité et les autres
ressortissants albanais. La seconde phrase est ajoutée à la pre-
mière parce que le principe général, énoncé dans celle-ci, men-
tionne seulement « un traitement et des garanties en droit et
en fait » — expression si peu définie que, sans une précision
supplémentaire, on pourrait se demander si elle s'applique

24
25 A/B 64 (ÉCOLES MINOR. EN ALBANIE). — OP. INDIV.

également au droit de créer et de maintenir des institutions cha-
ritables, religieuses ou sociales, des écoles et d’autres établisse-
ments d'éducation, mais l'application particulière du principe
général de l'identité de traitement et de garanties demeure
régie par l'élément dominant de l'égalité entre les deux catégories.

Le mot « égal » implique que le droit dont la jouissance
est ainsi prévue doit être égal en étendue à celui dont jouit
quelqu'un d’autre. L'expression «tls auront un droit égal » signifie
que le droit dont doivent jouir les personnes dont il s’agit
doit étre égal en étendue a celui dont jouit quelque autre
groupe. Un droit inconditionnel, et qui ne dépend en aucune
maniére de celui dont jouissent d’autres personnes, ne peut
à juste titre être défini un « droit égal ». L’« égalité » implique
nécessairement l'existence d’un criterium extérieur, par rapport
auquel le contenu de ce terme doit être déterminé.

Si l’on examine seul le premier alinéa de l’article 5, il ne
semble pas que son interprétation puisse être douteuse. Il
est dit, cependant, dans l'avis sur lequel les soussignés sont en
désaccord, .que, si l’on garde présents à l'esprit le but général
des traités de minorités ainsi que le contenu de la Déclaration
albanaise considérée dans son ensemble, on constate que le
« droit égal » prévu dans le premier alinéa de l’article 5 ne peut
signifier un droit dont l’étendue se mesure par celle du droit
dont jouissent d’autres ressortissants albanais, et que l’expression
implique un droit inconditionnel et dont les membres de la
minorité ne peuvent être privés.

Si cette interprétation de l’article 5, alinéa 1, est exacte, on
ne peut douter que la fermeture de toutes les écoles privées en
Albanie, effectuée en vertu des articles 206 et 207 de la Consti-
tution de 1933, ne soit inconciliable avec la Déclaration alba-
naise de I921.

On peut brièvement énoncer la question à trancher sous la
forme suivante: l'intention de cet article de la Déclaration
albanaise était-elle d’écarter la discrimination au point de vue
de la fondation et du maintien d’institutions charitables, d’écoles,
etc., ou bien cette intention était-elle d’accorder à la minorité
un droit sans condition de fonder et de maintenir ses propres
institutions charitables et ses propres écoles ?

La conclusion 4 laquelle arrivent les soussignés est que, des
deux intentions mentionnées ci-dessus, celle de l’article était la
premiére. L’opinion adoptée par la Cour est que la disposition
était destinée à conférer un droit sans condition.

Comme l'avis de la Cour se fonde sur le but général que
l’on estime être celui des traités de minorités, et non sur le
texte de l’article 5, alinéa x, de la Déclaration albanaise, cet avis
comporte, dans une certaine mesure, une dérogation au prin-
cipe suivi jusqu'à présent par la Cour dans l'interprétation

25
26 A/B 64 (ÉCOLES MINOR. EN ALBANIE). — OP. INDIV.

d’actes internationaux, à savoir que la Cour, lorsqu'elle se trouve
en présence d’une disposition suffisamment claire, est tenue de
l'appliquer telle qu’elle est, sans rechercher si d’autres stipula-
tions auraient utilement pu lui être ajoutées ou y être substi-
tuées, et ceci même si les résultats qui en découlent peuvent,
dans une hypothèse particulière, paraître peu satisfaisants.

La conclusion à laquelle arrive la Cour, au point de vue de
l'interprétation de cette phrase de l’alinéa 1 de l’article 5, peut
être résumée comme suit: l'égalité en droit et en fait non
seulement exclut toute discrimination entre la majorité et la
minorité, mais elle peut rendre nécessaire un traitement différent
de la majorité et de la minorité, de manière à créer un équilibre
entre les situations respectives de celles-ci. Les institutions
énumérées dans le premier alinéa de l’article 5 sont essen-
tielles à la minorité, pour que celle-ci jouisse du même traite-
ment que la majorité. Pour le même motif, la conservation
d'un droit, pour la minorité, de maintenir des écoles privées
est nécessaire, afin d’exclure une situation privilégiée de la
majorité. L'expression « droit égal », dans la seconde phrase
de l'alinéa 1 de Varticle 5, doit donc être interprétée sur la
base suivante : un droit, pour la minorité, de posséder les insti-
tutions mentionnées dans cet alinéa de l’article 5 doit toujours
être reconnu. .

Les soussignés ne peuvent se rallier à cette manière de voir.
L'article 5 ne constitue pas une simple répétition de l'égalité
devant la loi qui a déjà été prescrite par l’article 4 de la
Déclaration. Il est destiné à compléter cet article 4. Celui-ci
proclamait, pour tous les ressortissants albanais, l'égalité devant
la loi et leur accordait la jouissance des mêmes droits civils et
politiques, sans distinction de race, de langue ou de religion.
L’utilité de l’adjonction prévue par l’article 5 est que ces
articles soulignent que les membres de la minorité — outre
l'égalité abstraite mentionnée à l’article 4 — jouiront en droit
et en fait du même #attement et des mêmes garanties que les
autres ressortissants albanais : ceci veut dire, d'une part, qu'ils
seront en pratique traités de la même manière que leurs
co-ressortissants et que, d'autre part, il leur sera accordé une
égale faculté de faire valoir et de faire respecter leurs droits.
Cette disposition est donc destinée à renforcer l’idée de l'éga-
lité et à exclure une égalité de forme qui ne serait autre chose
qu’une égalité platonique et sur papier. Son objet est de rendre
l'égalité effective et réelle. Rien, en revanche, dans la rédaction.
de cette disposition n'indique que cette égalité juridique puisse
être écartée et remplacée par un système de traitements diffé-
rents pour la minorité et la majorité, en vue de rétablir l’équi-
libre entre celles-ci.

La volonté des auteurs de ce texte apparaît comme ayant été de:
consolider la situation juridique des membres de la minorité, et non.

26
27 A/B 64 (ÉCOLES MINOR. EN ALBANIE). — OP. INDIV.

pas de les priver de la base solide fournie par légalité et
de la vouer à une recherche incertaine d’un équilibre parfait.

En outre, la suppression des écoles privées — même si elle
peut, dans une mesure appréciable, porter préjudice aux inté-
rêts d’une minorité — n’oblige pas celle-ci à renoncer à ce qui
constitue l'essence même de sa vie en tant que minorité. Dans
l'interprétation de l’article 5, la question de savoir si la posses-
sion d’institutions particulières peut ou non présenter de l'impor-
tance pour la minorité, ne saurait constituer la considération
décisive. Une autre considération se présente avec le même
poids: c’est celle de la mesure dans laquelle le monopole de
l’enseignement peut offrir de importance pour l'Etat. Les deux
considérations n’admettent point de commune mesure: ni l’une
ni l’autre — en l'absence d’une stipulation positive à cet effet
— ne peut fournir un criterium objectif permettant de déter-
miner quelle est celle des deux qui doit l'emporter.

La justice internationale doit s'exercer en appliquant impar-
tialement les clauses conventionnelles aux droits de l’État et à
ceux de la minorité, et la méthode permettant d'atteindre ce
résultat consiste à s’en tenir aux termes du traité, comme
répondant exactement à la volonté commune des parties.

Si l'interprétation qu’adopte l'avis de la Cour pour le pre-
mier alinéa de l’article 5 de la Déclaration est bien fondée, il
existe une source d’information, relativement au sens des trai-
tés de minorités, où l’on s’attendrait à trouver clairement énoncé
le principe dont il s’agit. C'est la lettre signée par le président
de la Conférence de la Paix à Paris en 1919 et adressée à
M. Paderewski, chef de la délégation polonaise.

Il est constant que la Déclaration albanaise appartient à la
série des actes visant la protection des minorités, et que le
premier de ces actes fut le Traité du 28 juin 1910,
conclu entre les Principales Puissances alliées et associées et
la Pologne.

L’Albanie a signé la Déclaration du 2 octobre 1921 afin de
donner suite à la résolution adoptée en 1920 par la Première
Assemblée de la Société et recommandant que, dans le cas où
les Etats baltiques et caucasiens et l’Albanie seraient admis
dans la Société des Nations, ces Etats prennent les mesures
propres à assurer l'application des principes généraux inscrits
dans les traités de minorités.

A ceci l’Albanie n’a pas fait d’objection ; elle a signé, par la
suite, une Déclaration rédigée par le Secrétariat, et acceptée
par le Conseil le 2 octobre 1921.

Si l’on compare le texte de la Déclaration albanaise avec
celui du Traité polonais des Minorités du 28 juin 1919, on
constate que la Déclaration, de même que les autres traités et
déclarations afférents à la protection des minorités, suit de très

27
28 A/B 64 (ÉCOLES MINOR. EN ALBANIE). — OP. INDIV.

près les termes du traité de 1919. Des dispositions particu-
lières, applicables seulement au pays dont il s’agit en parti-
culier, figurent dans la plupart des traités et déclarations, mais
il reste un ensemble de stipulations communes à tous ces traités,
et l'on ne conteste pas que la Déclaration albanaise soit conforme
au type général. Quelques variantes ont été introduites dans la
rédaction, même dans le premier alinéa de l’article 5, mais il
est admis dans l'avis de la Cour que ces différences sont
d'importance secondaire. Elles sont sans influence sur la ques-
tion à trancher dans la présente espèce.

La Déclaration étant conforme au type général des traités
de minorités, les expressions et les phrases qui sont communes
à la Déclaration et aux autres traités doivent, dans tous les
actes, être interprétées de la même manière, sans quoi les obli-
gations des diverses Puissances, liées par ces traités, devien-
draient divergentes.

Lorsque les Principales Puissances alliées et associées invi-
tèrent la Pologne à signer le premier des traités de minorités,
leur intention fut expliquée en détail dans la lettre de M. Cle-
menceau à laquelle il a été fait allusion ci-dessus. Cette lettre
expose les motifs qui ont guidé, dans leur manière de procéder,
les Principales Puissances alliées et associées ; elle attire l’atten-
tion sur les divers précédents historiques; elle indique les motifs
pour lesquels il a été jugé nécessaire d'insérer dans le nouveau
traité des articles qui diffèrent, dans une certaine mesure, de
ceux qui avaient été adoptés dans des traités précédents, et
elle explique ensuite les diverses clauses du traité.

L’explication se comprendra plus facilement si l’on se souvient
que, dans la Déclaration albanaise, l’article premier correspond
à l’article premier du traité polonais ; l’article 2 correspond
à l’article 2 du même traité, mais contient une disposition
spéciale visant les droits de famille des Musulmans; l’article 3
traite de la nationalité, et son domaine est celui des articles 3,
4, 5 et 6 du traité L'article 4 correspond à l’article 7 du
traité, mais contient un alinéa supplémentaire, relatif à l’intro-
duction d'un système électoral approprié. Les articles 5 et 6
correspondent aux articles 8 et 9 du traité.

Bien loin de venir à l'appui de l'interprétation donnée par
l'avis de la Cour à l'article 5 de la Déclaration albanaise,
tout ce que dit la lettre de M. Clemenceau, au sujet de l’arti-
cle 8 du traité polonais, est que:

« Les articles 7 et 8, conformément aux précédents, stipulent
qu'il ne sera fait aucune différence de traitement au préjudice des
citoyens polonais qui, par leur religion, leur langue ou leur race,
diffèrent de la grande masse de la population polonaise. »

On n’y trouve pas un seul mot indiquant que l'intention de
l'article soit d’accorder à la minorité un droit sans condition

28
29 A/B 64 (ÉCOLES MINOR. EN ALBANIE). — OP. INDIV.

de maintenir des institutions et des écoles. L'objet mentionné
est celui d’exclure la discrimination, c’est-à-dire le traitement
différentiel. La lettre démontre, en fait, que l'intention de la dispo-
sition était exactement celle qu’implique le texte, c’est-à-dire
un droit, pour la minorité, égal à celui dont jouit la majorité.

Le passage de la lettre de M. Clemenceau selon lequel les
articles 7 et 8 du traité polonais sont conformes aux précédents
mérite également d'être retenu, étant donnée la conclusion, à
laquelle arrive l'avis de la Cour, que les institutions dont il est
question, et qui comprennent les écoles, sont essentielles à la
minorité et que le droit, pour la minorité, de les posséder doit
toujours être reconnu.

La première partie de la lettre de M. Clemenceau fait ressor-
tir que les Puissances, lorsqu'elles rédigèrent le traité polonais,
donnèrent effet aux principes fréquemment adoptés, au cours de
l’histoire de l'Europe, pendant le xixme siècle. Aucun des docu-
ments signalés à l'attention de la Cour n’a cependant mentionné
une occasion quelconque où, avant le traité polonais, l’on ait
imposé à de nouveaux Etats des obligations portant sur les
questions d’enseignement ou conférant aux minorités un droit
sans condition de maintenir des institutions de la nature de celles
dont il est question dans l’article 5. Si la conclusion à laquelle
arrive l’avis de la Cour au sujet de l’interprétation de cet article 5,
alinéa 1, est bien fondée, il est difficile de comprendre le pas-
sage de la lettre de M. Clemenceau selon lequel cet article est
« conforme aux précédents ».

Parmi les documents soumis à la Cour dans la présente affaire,
figurent les diverses communications échangées entre le Secré-
taire général de la Société des Nations et les représentants des
Gouvernements albanais et grec avant la signature de la Décla-
ration albanaise, en octobre 1921.

Ainsi qu'il a été dit plus haut, les mesures que la résolution
de l’Assemblée de 1920 appelait l’Albanie à prendre, au cas où
ce pays serait admis dans la Société des Nations, consistaient
à assurer l'application des principes généraux inscrits dans les
traités de minorités.

Ces mots figurent également dans la note adressée au Gouver-
nement albanais par le Secrétaire général de la Société des
Nations. Le Gouvernement albanais, dans sa réponse datée du
9 février 1921, déclara qu'il adhérait entièrement aux dispositions
générales relatives aux minorités et fournit ensuite des rensei-
gnements détaillés sur la situation en Albanie à ce point de vue.

Au mois de mai 1921, le directeur du Secrétariat perma-
nent hellénique auprès de la Société des Nations adressa au
Secrétariat de la Société des Nations une note dans laquelle
était soulevée la question de savoir si, dans le cas de l’Alba-
nie, il suffirait d’appliquer les seuls principes généraux énoncés
dans le traité des minorités. La note faisait ressortir ensuite

29
30 A/B 64 (ÉCOLES MINOR. EN ALBANIE). — OP. INDIV.

qu'étant donnée la situation particulière en Albanie, ce pays
devrait souscrire à des dispositions spéciales. Elle énonçait
une série de suggestions, destinées à figurer dans la Décla-
ration projetée, et définissait ces suggestions par l'expression :
« outre les principes généraux inscrits dans les traités de minorités ».

La cinquième suggestion est conçue comme suit:

« 5° Que tous les ressortissants albanais appartenant à des mino-
rités de race, de religion ou de langue jouissent du même traitement
et de la même sécurité en droit et en fait que les autres ressor-
tissants albanais, et qu'ils aient le droit d'établir, d’administrer et de
contrôler à leurs propres frais des institutions charitables, religieuses
ou scolaires de tous degrés avec droit de se scrvir de leur propre
langue et d’exercer leur propre religion librement sans immixtion
des autorités, excepté dans Le cas d'ordre public. »

La ressemblance qui existe, dans l’ensemble, entre cette sugges-
tion et le type normal des clauses de minorités dont l’article &
du traité polonais fournit un exemple, est remarquable: la
différence consiste en ce que, lorsqu'il s’agit de la fondation
d'institutions charitables et d'écoles, le texte omet le mot « égal ».
Le résultat serait de conférer le droit sans condition.

La note albanaise envoyée en réponse, après avoir examiné
les considérations générales invoquées dans la note grecque,
ajoute quelques observations au sujet de chacune des sugges-
tions helléniques. A propos de la cinquième, la note albanaise s’ex-
prime seulement comme suit : « Le traitement égal en droit et en fait
existe pour tous les citoyens albanais sans distinction de religion. »

I est dit, dans Vavis de la Cour, que le Gouvernement
albanais n’a pas contesté la suggestion hellénique. Les sous-
signés ne peuvent se rallier à cette manière de voir.

La proposition hellénique n'a été présentée que parce que la
Grèce estimait qu'une disposition allant au delà de celle du traité
de minorités normal s’imposait. L’Albanie n’a jamais été invitée
par la Société à accepter des stipulations de cet ordre, et elle
n’a jamais consenti à le faire. Le « traitement égal » était tout
ce qu’exigeaient les traités de minorités ; et l’Albanie, dans sa
note, constate l’existence en fait dans ce pays d’un traitement
égal de cette nature, Sa réponse ne peut être considérée comme
impliquant l'absence d’une objection formulée contre la propo-
sition hellénique.

La Déclaration rédigée par le Secrétariat, adoptée par le
Conseil et signée par l’Albanie rétablit le mot « égal » et par
1a fait cadrer la disposition dont dépend la décision de la
Cour dans la présente espèce avec l’article 8 du traité polonais,
celui que la lettre de M. Clemenceau caractérisait comme étant
destiné à prévenir une « différence de traitement ».

Il est dit dans l'avis de la Cour qu'il n’y a pas, au point de
vue pratique, de différence entre la suggestion hellénique et la
disposition insérée dans la Déclaration albanaise à l’article 5,
alinéa 1. Si cet argument est bien fondé, il est difficile de se

30
31 A/B 64 (ÉCOLES MINOR. EN ALBANIE). — OP. INDIV.

rendre compte du motif pour lequel la Grèce présenta la
cinquième de ses suggestions, parmi celles à insérer dans la
Déclaration albanaise, comme allant au delà des principes géné-
raux d’un traité de minorités. La Grèce elle-même était signataire
d’un traité de minorités : elle devait donc avoir bien mesuré
l'étendue des obligations auxquelles elle avait souscrit.

Il reste à voir si le texte de la Déclaration albanaise, consi-
déré comme un ensemble et indépendamment des indications
qui existent quant aux intentions des traités de minorités et
déclarations en général, fournit un appui à l'opinion selon laquelle
l'expression « droit égal », à l’article 5, serait destinée à signi-
fier un droit sans condition, et non pas à vouloir dire que les
droits de la minorité devaient être égaux à ceux que possé-
daient les autres ressortissants albanais.

Il n'y a pas de préambule a la Déclaration. Cette source, où
l'on pourrait trouver un guide virtuel pour interpréter le traité,
fait donc défaut. Les dispositions qui ont trait au statut et
aux droits des individus en Albanie se trouvent aux articles 2,
3, 4, 3 et 6. L'article 2 garantit à tous les habitants de l’Albanie,
sans distinction, la protection de leur vie et de leur liberté,
avec le droit d'exercer librement leur religion. L'article 3
assure la nationalité albanaise à toutes les personnes nées sur
le territoire et qui ne sont pas nées ressortissants d’un autre
Etat, ainsi qu'à toutes personnes domiciliées en Albanie avant
la guerre, si elles en font la demande. Cet article accorde éga-
lement le droit d'opter en faveur de la nationalité albanaise
à tous les ressortissants albanais qui deviennent ressortissants
grecs à la suite du transfert de certains territoires à la Grèce.

L'article 4 dispose que tous les ressortissants albanais seront
égaux devant la loi et jouiront des mêmes droits politiques. La
différence de religion ne doit jouer aucun rôle en ce qui concerne
la jouissance des droits civils et politiques et l'admission aux
fonctions et emplois publics.

L'élément commun à ces trois articles est qu'ils établissent
une règle qui doit être universelle. Cette règle-étalon est fixée
pour toute personne, indépendamment du fait que cette per-
sonne appartient ou non à la minorité. Sans doute, l'effet des
articles est de’ protéger un membre de la minorité, mais ce
résultat est dû au fait que ce membre de la minorité est habi-
tant du territoire, né sur ce territoire, ou ressortissant albanais,
et non pas au fait qu'il appartient a la minorité.

L'article 5 est conçu selon un plan différent; sa premiére
phrase confère des droits aux membres de la minorité comme
tels. Il prévoit un niveau de comparaison en prescrivant que
le traitement ou les garanties de la minorité doivent être les
mêmes que ceux dont bénéficient les autres ressortissants albanais.
Cet article cesse de prescrire une règle universelle ; il légifère
pour la minorité seule, mais il Jui assure le même traitement

31
32 A/B 64 (ÉCOLES MINOR. EN ALBANIE). — OP. INDIV.

et les mêmes garanties que ceux qui sont accordés aux autres.
Il laisse à l'État le soin de déterminer quelle devra être la
mesure de ce traitement et de cette garantie.

Si l'intention de la seconde phrase « ils [la minorité] auront
notamment un: droit égal...» avait été que le droit ainsi
octroyé fût universel et sans condition, on ne peut concevoir
pourquoi l’auteur n'aurait pas, dans les articles précédents,
traité du droit de fonder des institutions et des écoles. L'auteur
de l’article aurait dû s'occuper de la liberté de maintenir des
écoles et autres institutions, selon des principes analogues à
ceux qui régissent le droit d’exercer librement la religion, —
droit qui est indubitablement conféré génériquement et sans
condition. Au lieu qu'il en soit ainsi, le droit accordé à la
minorité est un « droit égal » et conféré par une phrase qui —
ainsi qu'il est dit dans la première partie de la présente opi-
nion dissidente — est, comme l'indique la présence du mot
« notamment », une application de détail du principe général
énoncé dans la phrase qui précède.

L'examen du texte de la Déclaration, considérée dans son
ensemble, ne confirme donc pas la manière de voir selon laquelle
l'intention du premier alinéa de l’article 5 aurait été de confé-
rer un droit sans condition.

Selon l’avis des soussignés, il n'existe pas de motifs suffisants
pour écarter le sens naturel des mots employés dans la deuxième
phrase de l'alinéa x de l’article 5. En attribuant à la disposi-
tion le sens qu’elle accorde un droit sans condition, non seule-
ment on va à l'encontre de la signification naturelle des mots,
mais encore on néglige l'explication de la disposition corres-
pondante du traité polonais que donne la lettre de M. Clemen-
ceau, à savoir qu'il s’agit d'interdire la différence de traitement.
En outre, cette interprétation ne tient pas suffisamment compte
des événements qui ont conduit à l'élaboration du texte de la
Déclaration, et notamment du fait que le Gouvernement hellé-
nique avait demandé l'insertion d’une disposition qui eût conféré
un droit sans condition, que ce Gouvernement avait fondé
sa demande sur le motif qu’il était nécessaire, dans le cas de
l’Albanie, d’aller au delà des dispositions habituelles d’un traité
de minorité, enfin, que le Conseil, au lieu d'insérer dans la
Déclaration la proposition du Gouvernement hellénique, employa
une rédaction conçue d’après les mêmes principes que ceux qui
avaient été adoptés dans d’autres traités de minorités.

Pour ces motifs, la première question posée à la Cour devrait,
selon l’avis des soussignés, recevoir une réponse affirmative.

(Signé) CEcIL J. B. Hurst.
( » ) M. RosTWoROWSKI.
( » ) DEMETRE NEGULESCO.

32
